 1 ALEX G. TSE (CABN 152348)
   United States Attorney
 2
   BARBARA J. VALLIERE (DCBN 439353)
 3 Chief, Criminal Division

 4 FRANK J. RIEBLI (CABN 221152)
   NEAL HONG (ILBN 6309265)
 5 Assistant United States Attorneys
          1301 Clay Street, Suite 340S
 6        Oakland, California 94612
          Telephone: (510) 637-3680
 7        FAX: (510) 637-3724
          Frank.Riebli@usdoj.gov
 8        Neal.Hong@usdoj.gov
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                          OAKLAND DIVISION
12

13   UNITED STATES OF AMERICA,                         )   Case No. CR 18-448 JST
                                                       )
14            Plaintiff,                               )   STIPULATION AND
                                                       )
15       v.                                            )   [PROPOSED]
                                                       )
16   AINSLEE SMITH, et al,                             )   ORDER SETTING STATUS HEARING DATE
                                                       )   AND EXCLUDING TIME
17            Defendants.                              )
                                                       )
18

19

20            The original Indictment in this case charged one defendant in two counts. The Superseding
21 Indictment, filed November 29, 2018, charged three additional defendants and added four counts. All

22 defendants have been arraigned, but so far, only defendant Smith has appeared before the District Court.

23 In order to facilitate the management of the case, the parties agree that all defendants should appear at

24 the same time before the District Court. The first date that most counsel are available is February 1,

25 2019.1 The parties therefore request that the Court set this matter on calendar on Friday, February 1,

26 2019 at 9:30 a.m. for a status.
27
     1
28          Counsel for Smith may still be in trial at that point. If that is the case, he will make arrangements
     for someone to appear on his behalf for Smith.
     STIPULATION                                      1
     CR 18-448 JST
30
 1          The government anticipates producing the discovery in this during the first week in January,

 2 2019.2 This includes numerous investigative reports, GPS location data from cell phone and vehicle

 3 trackers, photos, videos, audio files, cell phone downloads, and other items, plus the search warrants

 4 authorizing the government to gather some of that evidence. The parties agree that the production will

 5 include a substantial amount of information, that defense counsel will require time to review and analyze

 6 that information, and discuss it with their respective clients. For these reasons, the parties agree that the

 7 Court should exclude time between December 21, 2018 and February 1, 2019 for the effective

 8 preparation of counsel. 18 U.S.C. § 3161(h)(7)(B)(iv).

 9

10 DATED: December 26, 2018                               Respectfully submitted,

11                                                        ALEX G. TSE
                                                          United States Attorney
12
                                                                  /s/
13                                                        FRANK J. RIEBLI
                                                          NEAL HONG
14                                                        Assistant United States Attorneys
15

16                                                         /s/ Frank Riebli w/ permission
                                                          TONY TAMBURELLO
17                                                        Attorney for Ainslee Smith
18
                                                           /s/ Frank Riebli w/ permission
19                                                        RICHARD TAMOR
                                                          Attorney for Britt Dunn
20

21                                                         /s/ Frank Riebli w/ permission
                                                          SCOTT SUGARMAN
22                                                        Attorney for Tyler Soohoo
23
                                                           /s/ Frank Riebli w/ permission
24                                                        MICHAEL LEVINSOHN
                                                          Attorney for Michael Swenk
25

26
27   2
           The government mailed out discovery disks on December 21, 2018. There was a problem with
28 those disks, however. The government is working to correct the problem and produce the discovery
   during the first week in January, 2019.
     STIPULATION                                      2
     CR 18-448 JST
30
 1          For the reasons stated above, the Court hereby directs the Clerk to add the above-captioned

 2 matter to the Court’s regular criminal calendar for a status hearing on February 1, 2018 at 9:30 a.m. in

 3 Oakland, California. The Court vacates the January 4, 2019 status hearing for Britt Dunn, and the

 4 January 11, 2019 status hearing for Ainslee Smith. Finally, for the reasons stated above, the Court finds

 5 that time is properly excluded from December 21, 2018 to and including February 1, 2019 for the

 6 effective preparation of counsel, and that these interests outweigh the interests of the public and the

 7 defendants in a speedy trial. 18 U.S.C. § 3161(h)(7)(b)(iv).

 8          IT IS SO ORDERED.

 9 DATED: December 28, 2018

10
                                                          HON. JON S. TIGAR
11                                                        United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     STIPULATION                                     3
     CR 18-448 JST
30
